[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                           No. 09-14026               JANUARY 18, 2011
                     _______________________             JOHN LEY
                                                          CLERK
                  D. C. Docket No. 04-60619-CV-JIC

ESSEX INSURANCE COMPANY,


                                                      Plaintiff-Appellee-
                                                        Cross-Appellant,

                              versus

MERCEDES ZOTA,
MIGUEL ZOTA,
                                                       Defendants-Third
                                                       Party-Plaintiffs-
                                                       Appellants- Cross-
                                                       Appellees,

LIGHTHOUSE INTRACOASTAL, INC.,
JACK FARJI, an individual,
BROWARD EXECUTIVE BUILDERS, INC.,


                                                 Defendants-Appellants-
                                                       Cross-Appellees,

R.A. BRANDON & CO., INC.,

                                                 Third Party-Defendant.
                              ________________________

                       Appeals from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                    (January 18, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Mercedes Zota, Lighthouse Intracoastal, Inc., Jack Farji, and Broward

Executive Builders, Inc. appeal from a Final Declaratory Judgment in favor of

Essex Insurance Company concluding that there is no coverage for Zota’s injury

under the liability insurance policy issued by Essex to Lighthouse and therefore,

Essex was not required to indemnify Lighthouse or defend it with regard to Zota’s

state court negligence action. Essex also cross-appeals several of the district

court’s rulings.

      After having carefully considered all of the issues in this case, including

Essex’s cross-appeal, and based on the record and arguments of counsel, we find

no reversible error.

AFFIRMED.




                                             2